RESOLUCIÓN
El 8 de septiembre de 2005, mediante la Resolución Núm. EC-2005-0001, este Tribunal reactivó el Comité Ase-sor Permanente de Reglas de Procedimiento Civil, adscrito al Secretariado de la Conferencia Judicial y Notarial, con la encomienda de evaluar las Reglas de Procedimiento Civil según la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, Ley Núm. 201 de 22 de agosto de 2003, según.enmendada, 4 L.P.R.A. see. 24 et seq. Además, se encomendó al Comité enmarcar los trabajos en el desa-rrollo de un proyecto moderno de Reglas de Procedimiento Civil que esté dirigido principalmente a agilizar los proce-dimientos judiciales.
El 26 de diciembre de 2007, el Comité Asesor Perma-nente de Reglas de Procedimiento Civil hizo entrega formal de su Informe Final. Este Tribunal tiene por cumplida la tarea que le fue delegada al Comité y acepta el Informe de Reglas de Procedimiento Civil.
El Tribunal remite el Informe al Secretariado de la Con-ferencia Judicial y Notarial para su divulgación y análisis. Encomienda, además, a la Directora del Secretariado, Leda. Lilia M. Oquendo Solis, a tomar las medidas necesa-rias para conceder a la comunidad jurídica y a la ciudada-nía la oportunidad de examinar el Informe y someter sus recomendaciones para la consideración del Tribunal una vez concluido el proceso de evaluación.
Finalmente, el Tribunal agradece al Comité Asesor Per-manente de Reglas de Procedimiento Civil, integrado por *2las personas que destacamos a continuación, la dedicación y el empeño con que asumieron la encomienda para pre-sentar un trabajo excelente.
Lcdo. José A. Andréu García, presidente
Lcda. Lady Alfonso de Cumpiano
Lcdo. Francisco G. Bruno Rovira
Lcda. Waleska Delgado Marrero
Hon. Héctor Conty Pérez
Lcdo. José A. Cuevas Segarra
Lcdo. Rafael Hernández Colón
Hon. Luis E. Maldonado Guzmán
Lcdo. José E. Otero Matos
Lcdo. Harold Vicente González
Lcda. Sylvia Vilanova Hernández
Lcdo. Manuel Martínez Umpierre

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo